                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00070-KDB-DSC


 SUNBELT RENTALS INC.,                           )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )                  ORDER
 SECOND LIFE EQUIPMENT LLC,                      )
 MICHAEL GUZMAN AND                              )
 JESSICA GUZMAN,                                 )
                                                 )
                 Defendants.                     )



        THIS MATTER is before the Court on its “Order” dated May 18, 2021 (document #81)

staying this case pending resolution of the parallel criminal proceeding, U.S. v. Michael R.

Guzman, No. 5:21-cr-00031. Defendant Michael Guzman was sentenced on August 26, 2021.

Therefore, the Court LIFTS THE STAY. The parties are ORDERED to conduct an attorneys’

conference and submit a joint proposed pretrial schedule within seven days from entry of this

Order. The joint submission shall address the status of the pending Motion to Compel (document

#62).


        The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


        SO ORDERED.
                                     Signed: August 31, 2021




        Case 5:20-cv-00070-KDB-DSC Document 84 Filed 08/31/21 Page 1 of 1
